Bullard, J.,

delivered the opinion of the court.
This is an action to recover of the succession of Elisha B. Mayfield, the balance due on a judgment rendered by the Court of Pleas and Quarter Sessions of Giles county, in the state of Tennessee, jointly against William Mayfield and the defendant’s intestate. The defence set up is, that at the time the judgment was rendered, Mayfield was an' inhabitant of Louisiana, vand that as to him the judgment is a nullity. He further pleads payment and prescription.
In a supplemental petition the plaintiff alleges, that the deceased in his life time made no objection to the claim, but did formally and expressly acknowledge that he owed the amount of the judgment. This is denied.
Where ajudg-Xainedinano-fate’ an.d ottered as evi-deuce of the against” u^p™ and'nithappears from the record that an appear-anee was entered ^ by aníttor-ney, and _ issue ofkpaymen't,1 th e attmS^tí apPear an<1 defend the suit, -mil be presumed: such a judgment win be evidence of the debt here.
Where the transcript of the' record is certified from another state, according to the act of congress on that subject, and the judgment is stated to be in due form of law, the same faith and credit will be given to it here, that it would be entitled to there.
The curator of the estate is appellant from a judgment, by which he is considered to pay the balance of the judgment obtained in Tennessee.
It is contended that the judgment rendered in Tennessee is null and void.
I. Because Mayfield was never legally cited, but resided in Louisiana at the time the suit was brought and judgment rendered. To this objection we think it a sufficient answer, J ^ 3 that an appearance was entered for him by an attorney at law, and issue was taken on his plea of payment. We must presume the attorney had his authority to appear and defend the suit.
Lt is iurther urged that it is null, because no reasons are given, and because it is not signed by the judge of the court in which it was rendered.
.The transcript of the record is certified by the clerk of the court, under its seal, and the presiding judge certifies under his seal, that the authentication is in due form of law. The . . , whole appears to us to conform to the act of congress on that subject. We are satisfied that a judgment rendered as this was by the court, on the verdict of a jury, would be valid in Tennessee, because it is certified to be in due form of law; and we are bound to give it the same faith and credit here, to which it would be entitled in that state.
The Court of Probates condemned the defendant to pay the whole amount of the judgment rendered jointly against two. There is an admission in the record, that the laws of Tennessee authorize such a judgment, although by the laws of this state it would be otherwise. It has been intimated to this court, that such an admission is not to conclude the defendant, if it should be found to have been made in error.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Probate Court be affirmed, with costs.